DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto et al (US 2011/0171887, previously cited).
Regarding claim 36, Tanimoto discloses an electrically powered tool comprising: a cylindrical integral motor housing (left side of element 21 as viewed in fig 1, housing motor 3) that accommodates and supports a brushless motor (3); a cooling fan (6) that is rotated by the brushless motor; a spindle (41) that is rotated by the brushless motor, a power transmission mechanism (4) configured to transmit a rotational force of the brushless motor to the spindle ([0192]); a handle housing (right side of element 21 as viewed in fig 1) connected to one side of the cylindrical integral motor housing (as shown in fig 1) and in which a grip section is formed (outer surface); a gear case (22) which is attached to an other side of the cylindrical integral motor housing in an axial direction and in which the power transmission mechanism is accommodated (fig 1); a drive circuit on which a switching element is mounted (switching elements 87 form drive circuit; [0197]) and which drives the brushless motor, a circuit board (84) on which the drive circuit is mounted, wherein an air flow window (2a) is provided in the handle housing, and when the cooling fan rotates, air is sucked from the air flow window into the handle housing (fig 1; [0207]), the air cools the drive circuit, and then cools the brushless motor ([0191]; air flows from inlet 2a past drive circuit, then past motor through passage 2e, then through outlet 2b), wherein the cylindrical integral motor housing is provided with a bearing holder (holding bearing 32) for holding a bearing (32) that supports a rotary shaft (31) of the brushless motor, and the cylindrical integral motor housing has a space accommodating at least a part of the circuit board (space to the right of bearing 32), the space is provided at . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 13, 15-16, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al (US 2011/0171887, previously cited) in view of Oki et al (US 2006/0258274, previously cited).
Regarding claim 1, Tanimoto teaches an electrically powered tool comprising: a cylindrical integral motor housing (left side of element 21 as viewed in fig 1, housing motor 3) that accommodates and supports a brushless motor (3); a cooling fan (6) that is rotated by the brushless motor; a spindle (41) that is rotated by the brushless motor, a power transmission mechanism (4) configured to transmit a rotational force of the brushless motor to the spindle ([0192]); a handle housing (right side of element 21 as viewed in fig 1) connected to one side of the cylindrical integral motor housing (as shown in fig 1) and having a grip section (outer surface); a gear case (22) which is attached to an other side of the cylindrical integral motor housing in an axial direction and in which the power transmission mechanism is accommodated (fig 1); a drive circuit on which a switching element is mounted (switching elements 87 form drive circuit; [0197]) and which drives the brushless motor, a first circuit board (84) on which 
Regarding claims 3, 4, 13, 15-16, and 35, Tanimoto, as modified, teaches all the limitations of claim 1 as described above. Tanimoto further teaches that the first circuit board extends in a direction substantially perpendicular to a rotation axis of the brushless motor (extends left to right as shown in fig 2, perpendicularly to central rotational axis); wherein the first circuit board is accommodated in a case (23) having an opening and the opening faces an air intake side (opens to the right as viewed in fig 1, towards air intake at window 2a); wherein the first circuit board is accommodated in the cylindrical integral motor housing (fig 1; left part of board 84 is within motor housing formed by left part of element 21 and element 23); wherein the second circuit board is clamped by the handle housing ([0048], [0190]); and wherein the first circuit board and the second circuit board are disposed to extend in a direction substantially perpendicular to a rotation axis of the brushless motor (fig 2; rotation axis is central and boards 84, 82 extend perpendicularly therefrom); and wherein the first circuit board is fixed to the cylindrical integral motor housing ([0198]).
Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto and Oki as applied to claim 17 above, and further in view of Kawakami et al (US 2015/0263592, previously cited).
Regarding claim 18, Tanimoto, as modified, teaches all the elements of claim 1 as described above. Tanimoto further teaches a noise filter circuit (comprising capacitor 81), and the second circuit board is disposed between the first circuit board and the noise filter circuit in a rotating shaft direction (fig 1). Tanimoto does not teach the noise filter circuit mounted on a third circuit board (it is unclear how element 81 is mounted). Kawakami teaches a handle housing accommodating third circuit board (75) on which a noise filter circuit (76) is located (fig 
Regarding claims 19-21, Tanimoto, as modified, teaches all the elements of claim 18 as described above. Kawakami further teaches the handle housing has a rim part (at 81) having a larger diameter than the grip section on the side of the grip section opposite to the diameter –increased section (fig 2, rim section accommodating third circuit board 75); wherein the diameter-increased section (Oki fig 1) and the rim part (Kawakami fig 2) gradually increase in diameter away from the grip section; wherein the third circuit board includes a filter element that protrudes from a mounting surface (Kawakami fig 2; 76 protruding from surface of 75), and the third circuit board is inclined with respect to a rotation axis of the motor and is accommodated so that a protrusion direction of the filter element and an extension direction of the grip section cross each other (Kawakami fig 2). 
Regarding claims 22-23, Tanimoto, as modified, teaches all the elements of claim 21 as described above. Tanimoto further teaches a power cord (7) for commercial AC power supply is provided in the rim part (fig 1, at right end of handle housing), a switch (9) configured to turn the brushless motor on and off by an operation thereof ([0190]) is provided in the grip section, and in the rotational axis direction from the rear side, the power cord, the third circuit board, the switch, the first circuit board and the brushless motor are accommodated in this order (fig 1) and electrically connected in this order ([0193], [0195]).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto as applied to claim 36 above, and further in view of Oki et al (US 2006/0258274, previously cited).
Regarding claim 37, Tanimoto teaches all the elements of claim 36 as described above. Tanimoto further teaches the handle housing is divisible ([0190]). Tanimoto does not teach the handle housing has a diameter increased section with a larger diameter than the grip section (in Tanimoto, the entire handle housing including the grip section has a large diameter). Oki teaches an electrically powered tool comprising a handle housing (109) having a diameter increased section (109b) that has a larger diameter than a grip section (109a) and is connected to a cylindrical integral motor housing (105; fig 1), the diameter increased section positioned between the grip section and the cylindrical integral motor housing and an air flow window (109e) provided in the diameter increased section (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the handle structure of Oki to the tool of Tanimoto, by including the grip section with a smaller diameter than the diameter increased section, in order to achieve the predictable result of accommodating the internal components in the diameter increased section while providing a narrower grip section to ease handling by a user as taught by Oki ([0032]) and suggested by Tanimoto ([0245], [0249]). 
Response to Arguments
Applicant's arguments filed 8 Oct 2021 have been fully considered but they are not persuasive. Applicant argues that Tanimoto does not discloses a cylindrical integral motor housing. Examiner respectfully disagrees. The part of housing 21 which houses the motor is . 
Applicant further argues that the rear portion of the housing (right side of element 21 as viewed in fig 1) cannot serve as a handle due to the presence of air inlets. However, since element 21 of Tanimoto is capable of being used as a handle, it can clearly serve as a handle as claimed. In fact, element 21 is described as “a grip portion 21,” indicating it is actually intended to be used as a handle, contrary to applicant’s arguments. There is no structure in claim 36 to define over the handle of Tanimoto. Applicant further argues that Tanimoto does not teach the specifically claimed diameter sections of the handle defined in claim 1. However, Oki is provided to teach the claimed sections of the handle as detailed above. 
Applicant argues that Oki fails to disclose locations of the first circuit board and second circuit board. However, Tanimoto teaches the claimed location of the first circuit board as detailed in the rejection above. The location of the second circuit board is rendered obvious by the combination of Tanimoto with Oki as detailed in the rejection above (Tanimoto teaching second circuit board in handle housing, Oki teaching the diameter increased section). Applicant generally argues that Oki does not disclose the claimed diameter-increased section and air flow window of claim 1, but does not point out any particular deficiencies in examiner’s application 
Regarding Kawakami, applicant argues that Kawakami does not teach the locations of the first and second circuit boards or handle housing features of claim 1. However, Kawakami is not provided to teach these elements. As detailed above, Tanimoto and Oki are provided to teach these elements.
Regarding new claim 36, applicant argues that Tanimoto does not teach the cylindrical integral motor housing accommodating part of the circuit board opposite to the brushless motor with respect to the bearing holder. Applicant points to figures 12-15 of Tanimoto. However, as detailed in the rejection above, the embodiment of Tanimoto’s figure 1 discloses this limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar power tools are cited, including those with similar handle constructions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723